Citation Nr: 0412937	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for skin disease of the 
feet.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from October 1976 to October 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision by the 
Hartford, Connecticut, Regional Office (RO), which denied 
service connection for skin disease of the feet.  In June 
2002, appellant withdrew in writing his appeal on a right 
thumb disability rating issue.  A September 2003 RO hearing 
before a Decision Review Officer was held.  


FINDING OF FACT

It is reasonably likely that appellant has skin disease of 
the feet that is related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
skin disease of the feet was incurred during appellant's 
peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's allowance of entitlement to service 
connection for skin disease of the feet in the decision 
herein, the evidence of record is adequate and no further 
development is required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Appellant's service records indicate that he served in 
Panama; that his Army service included approximately two and 
a half years of foreign service; and that his military 
occupational specialty was motor transport operator.  

The appellant's service medical records reveal occasional 
treatment in 1979 for corn/wart on the left foot; a groin 
rash; abrasions on toes of the feet apparently due to sand 
fleas; pruritis/rash scattered over the body, assessed as 
tinea versicolor; and rash on the buttocks.  Treatment 
included creams, lotions, and ointments.  Appellant 
reportedly declined a service separation examination.  

In a December 1979 initial application for VA disability 
benefits, appellant did not mention any foot disability.  On 
June 1980 VA examination, dermatitis of the hands due to 
working with solvents was noted.

State correctional institution clinical records dated in 1994 
and 1995 revealed occasional treatment and assessments for 
skin rashes of the feet, including tinea pedis, athlete's 
feet, and dermatitis; and a thigh rash.

On August 1996 VA hospitalization, appellant complained of a 
severely throbbing right foot and was reportedly homeless.  
He had worn boots for several weeks without removing them.  
Clinically, the skin on the feet had scaling with swelling.  
Contact dermatitis versus fungal infection was assessed and 
treated.  Diagnoses were right foot dermatitis; intravenous 
drug abuse; and chronic ethanol use. 

In an August 1999 written statement, appellant alleged having 
incurred fungal disease of the feet during service in Panama.  

VA clinical records dated in the late 1990's and early 2000's 
included occasional treatment for rashes on the feet, 
assessed as impetigo and contact dermatitis.  

A significant positive piece of evidence is a May 2003 VA 
dermatologic examination report with medical opinion rendered 
as to the etiology of appellant's skin disease of the feet.  
On that May 2003 VA dermatologic examination, appellant 
complained of progressively worsening flare-ups of swollen, 
painful, pruritic rash on the feet since service discharge, 
particularly during warm, humid weather.  Appellant also 
reported serving in Panama for 2-1/2 years and receiving in-
service treatment for swollen, itchy, and painful feet due to 
the rain and jungle environment.  The examiner stated that he 
had reviewed the claims file, including service medical 
records and post-service clinical records, and in fact 
summarized them in said report, particularly specific in-
service treatment for skin rashes including the feet.  
Clinically, the feet had epidermal skin sloughing.  No stasis 
dermatitis/peripheral vascular disease was apparent.  The 
toenails had mild signs of fungal disease.  Significantly, 
diagnoses included bilateral athlete's feet; and "[c]hronic 
dermatitis...feet..., more likely than not related to active duty 
conditions in Panama Canal Zone region."  Said medical 
opinion has not been rebutted by any other competent clinical 
evidence.  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  As the Court also has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  

The Board has also considered appellant's testimonial 
evidence as well as written lay statements by appellant's 
father and appellant's former spouse, which allege that 
appellant did not have any skin disease of the feet prior to 
service but has had rashes on his feet since service 
discharge.  Appellant and his relatives are competent to 
state that he initially experienced skin-related 
symptomatology involving the feet since service, although 
they are not competent to opine as to the etiology of the 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991), wherein the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
The positive evidence includes appellant's service medical 
records, which document treatment for abnormalities of the 
skin on the feet and fungal disease involving unspecified 
scattered areas of his skin; post-service clinical evidence 
of skin rashes on the feet in the 1990's and thereafter; lay 
statements and testimony alleging that appellant had 
continuity of symptomatology involving skin rashes on the 
feet since service discharge; and VA medical opinion relating 
appellant's skin disease of the feet to service.  Resolving 
all reasonable doubt in appellant's favor, the Board 
concludes that it is at least as likely as not that appellant 
has skin disease of the feet related to service.  
Consequently, service connection for skin disease of the feet 
is warranted.


ORDER

Service connection for skin disease of the feet is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



